Name: Council Regulation (EEC) No 2166/89 of 18 July 1989 amending Regulation (EEC) No 1282/81 imposing a definitive anti-dumping duty on imports of vinyl acetate monomer originating in the United States of America
 Type: Regulation
 Subject Matter: competition;  chemistry;  America
 Date Published: nan

 No L 208/2 Official Journal of the European Communities 20. 7. 89 COUNCIL REGULATION (EEC) No 2166/89 of 18 July 1989 amending Regulation (EEC) No 1282/81 imposing a definitive anti-dumping duty on imports of vinyl acetate monomer originating in the United States of America change in ownership or in the legal, production or marketing structures of the company in question . It therefore considers that the 5,9 % rate of the anti-dumping duty is applicable to Quantum Chemical Corporation, USI Division. (4) The Council confirms the Commission's conclusion. Regulation (EEC) No 1282/81 must therefore be amended again in order to ensure its uniform application in all the Member States, with effect from 17 December 1987, so as to cover all consignments from the company in question under its new name, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), Having regard to the proposal from the Commission, presented following consultations within the Advisory Committee as required by that Regulation, Whereas : ( 1 ) Regulation (EEC) No 1281 /81 (2), as amended by Regulation (EEC) No 2357/87 (3), imposed a definitive anti-dumping duty on imports of vinyl acetate monomer originating in the United States of America. Pursuant to Article 1 (3) of the Regulation, '. . . the rate of the anti-dumping duty shall be 5,9 % for US Industrial Chemicals Co.' (2) US Industrial Chemicals Co . has informed the Commission that it changed its business name with effect from 17 December 1987 and that it has subsequently exported under the name of 'Quantum Chemical Corporation, USI Division'. (3) Having examined the documents submitted by the . applicant in support of its assertion, the Commission has verified the change of business name and the fact that there has been no other HAS ADOPTED THIS REGULATION : Article 1 The third indent of Article 1 (3) of Regulation (EEC) No 1282/81 is hereby replaced by the following : '  5,9 % for Quantum Chemical Corporation, USI Division.' Article 2 This Regulation shall enter into force on the day its publication in the Official Journal of the European Communities, It shall apply with effect from 17 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1989. For the Council The President R. DUMAS (') OJ No L 209, 2. 8 , 1988, p. 1 . (2) OJ No L 129, 15. 5. 1981 , p. 1 . (3) OJ No L 213, 4. 8 . 1987, p. 32.